DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 21-39, drawn to an apparatus of a beverage dispensing system, classified in CPC class B67D1/0888.
Group II. Claim 40, drawn to a method of dispensing a beverage from a beverage dispenser, classified in CPC class H04L63/0861.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as recited can be used to authenticate a user account for access to a online movies service and delivering or providing a locating were a movie can be accessed.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Charles Hammond on 11/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 40 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitations “wherein the wireless communication link comprises a Bluetooth communication link, a near-field communication link, or an ultrasound communication link” in lines 2-3. It is unclear as to whether all the cited links are required or only one of the cited.  Appropriate clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-33 and 37-38 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Givens (US 2016/0090288 A1).

Referring to claims 21, 37 and 38.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
a customer mobile device (“A user 239 may include a person, a person using a device such as those included in this disclosure, or such a device itself”; Para.[0062]… “the user-data collection device 29 may be configured as a scanner configured to read an image or code located on a mobile device (e.g., a cell phone, tablet, etc.) associated with the user 31. In still further embodiments, the user-data collection device 29 may be a touch sensitive detection device, such as a fingerprint reader”; Para. [0053]); and 

a beverage dispenser (200; Figure 2) comprising a wireless communication device (“a transceiver 206 may be disposed in connection with the processor 202. The transceiver may facilitate various types of wireless transmission or reception. For example, the transceiver may include an antenna operatively connected to a transceiver chip”; Para. [0065]; “The communication network 236 may include…wireless network (e.g., using Wireless Application Protocol; Para. [0065])
configured to communicate with the customer mobile device via a wireless communication link (a cell phone connected to a wireless network); and 
a controller (201; Figure 2) configured to: 

authenticate the customer based on the biometric characteristic wirelessly communicated from the customer mobile device to the beverage dispenser via the wireless communication link, (wherein transmitting the instructions further cause the remotely located beverage dispenser to perform a beverage recipe sharing operation comprising authenticating a first user client device and receiving, from the authenticated first user client device, instructions for preparing a custom beverage from the first user client device; see Givens claim 4)
associate the authenticated customer with a customer account (“User profile information may include, but is not limited to, a user name, a photograph, a biometric identification, geographic data including addresses, GPS data, credit card information, bank account information, payment account information, other payment information, digital coupons, a password, a pass code, driver license information, other identification card information, beverage order history, multimedia delivery information, and/or user preferences, such as, for example, beverage preferences”; Para. [0074]), and allow a beverage to be dispensed after authenticating the customer and associating the authenticated customer with the customer account (The process may proceed to operation S4700, where a payment may be requested and authorized. According to some embodiments, payment information may not be necessary in order to dispense a drink. Accordingly, if controller 201 determines that a payment is not required, the process may bypass S4700 and proceed to operation S4750”; Para. [0090]).

Referring to claim 22.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the customer mobile device comprises a biometric sensor that collects the biometric characteristic of the customer (“Age verification may be performed by input device 206, such as, for example, a camera, a microphone, an RFID device, an identification card scanner, near-field communication (NFC) from a phone, and/or biometric readings of the user. Age verification module 223 may further include verification via face recognition, a pre-configured user login, password, identification code, etc. Further, as discussed in detail above with respect to FIG. 1B, the age verification module 223 may receive inputs from one or more devices coupled to dispenser 10′ and/or from one or more external devices, such as a user's mobile device. If the age of the user is not verified, the process moves to operation S4200, where the controller 201 may prompt a display of a pre-programmed message indicating that the age verification was not complete, and thus, no beverage is dispensed. At step S4250 the process ends”; Para. [0086]).

Referring to claim 23.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the controller is configured to compare the biometric characteristic against a database of authorized biometric characteristics (“in some embodiments, the user's mobile device may be scanned by the user-data collection device 29 to verify that the user associated with the mobile device is over an age threshold. The user 31 may then input a second piece of information, such as a thumbprint, or the dispenser 10′ may acquire the second piece of information, such as a digital image of the user 31, to verify that the user associated with the scanned mobile device is the user 31”; Para. [0056]).
Referring to claim 24.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
the biometric characteristic comprises at least one of a fingerprint, a finger vein pattern, a retinal profile, an iris profile, a face profile, or a voice profile (“in some embodiments, the user's mobile device may be scanned by the user-data collection device 29 to verify that the user associated with the mobile device is over an age threshold. The user 31 may then input a second piece of information, such as a thumbprint, or the dispenser 10′ may acquire the second piece of information, such as a digital image of the user 31, to verify that the user associated with the scanned mobile device is the user 31”; Para. [0056]).
Referring to claim 25.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the wireless communication link comprises a Bluetooth communication link, a near-field communication link, or an ultrasound communication link (Bluetooth connection; Para. [0063]).

Referring to claim 26.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the customer account comprises a customer preference selected from the group consisting of: the customer's favorite beverage types, the customer's favorite beverage recipes, or the customer's most recent beverage selection (“controller 201 may retrieve a user record from memory 215, or other operatively connected computer-readable memory. Accordingly, controller 201 may determine whether the user has a favorite beverage(s) or a beverage that they have previously stored as a beverage that they would like to try”; Para. [0087]).

Referring to claim 27.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the beverage dispenser comprises an electronic display screen, and wherein the customer preference is displayed on the electronic display screen (“Controller 201 may then retrieve from memory 215 any beverages that can be made from the ingredient levels available in the reservoirs that are the same or similar to beverages stored as user history in the user's profile, and a list of beverages may be displayed by output device 206. If a user profile is unavailable, controller 201 may compute a list of beverages to display as a suggestion to the user, based on the available ingredients in the reservoirs, and further based on beverage recipes previously stored in the dispenser”; Para. [0088]).
Referring to claim 28.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the customer account comprises a purchased beverage dispensing plan (“At step 902, controller 201 may prompt for input via output device 206, where the input may indicate the selection of a particular beverage theme in accordance with disclosed embodiments”; Para. [0119]).
Referring to claim 29.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the customer mobile device comprises a mobile device application configured to connect to a database comprising the purchased beverage dispensing plan (“FIG. 9B depicts an exemplary user interface for beverage theme data acquisition. The system of FIG. 9A may provide a user-selectable navigation tool 912 that may provide links to a “Store” where beverage theme packages may be purchased and/or downloaded”; Para. [0122]).

Referring to claim 30.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the mobile device application allows the customer to select the purchased beverage dispensing plan for dispensing a purchased beverage (“FIG. 9B depicts an exemplary user interface for beverage theme data acquisition. The system of FIG. 9A may provide a user-selectable navigation tool 912 that may provide links to a “Store” where beverage theme packages may be purchased and/or downloaded”; Para. [0122]).
Referring to claim 31.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the mobile device application allows the customer to identify the beverage dispenser from which to dispense the purchased beverage (“Client 233 may receive a dispenser data update (step 702) containing dispenser status of one or more of a plurality of remotely located dispensers that have been configured for control by client 233. The plurality of remotely located dispensers may be geographically located in the same establishment, or may be located in a different location (in another establishment, in a different city, etc,”; Para. [0102]).

Referring to claim 32.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the beverage dispenser comprises a machine readable element identifying the beverage dispenser, and wherein the customer mobile device is configured to read the machine readable element to identify the beverage dispenser (“Client 233 may receive a dispenser data update (step 702) containing dispenser status of one or more of a plurality of remotely located dispensers that have been configured for control by client 233. The plurality of remotely located dispensers may be geographically located in the same establishment, or may be located in a different location (in another establishment, in a different city, etc,”; Para. [0102]).”

Referring to claim 33.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the mobile device application comprises computer readable media that, when executed, is configured to collect the biometric characteristic of a customer (“A user 239 may include a person, a person using a device such as those included in this disclosure, or such a device itself”; Para.[0062]… “the user-data collection device 29 may be configured as a scanner configured to read an image or code located on a mobile device (e.g., a cell phone, tablet, etc.) associated with the user 31. In still further embodiments, the user-data collection device 29 may be a touch sensitive detection device, such as a fingerprint reader”; Para. [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Givens (US 2016/0090288 A1) in view of Jochim (US 2008/0257948 A1).

Referring to claim 34.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the purchased beverage dispensing plan comprises (FIG. 9A may provide a user-selectable navigation tool 912 that may provide links to a "Store" where beverage theme packages may be purchased and/or downloaded… and According to some embodiments, the system of FIG. 9A may provide user-selectable beverage theme packages 914, 916; thus a user may select a repurchased beverage packages as shown by packages 914 and 916) Para. [0122]);
an authorized amount of purchased beverage the customer is entitled to dispense from the beverage dispenser (“purchased theme package consisting of multiple products, FIG. 9B depicts an exemplary user interface for beverage theme data acquisition. The system of FIG. 9A may provide a user-selectable navigation tool 912 that may provide links to a "Store" where beverage theme packages may be purchased and/or downloaded”, Para [0122]; also see Fig. 9B).

Givens does not specifically disclose wherein the purchased beverage dispensing rule comprises: an authorized amount of purchased beverage the authenticated customer is entitled to dispense from the beverage dispenser.

Jochim discloses a method of dispensing a beverage (Figure 1) wherein the purchased beverage dispensing rule (when a customer purchased the right to servings of a beverage; Para. [0009] line16) comprises: an authorized amount of purchased beverage the authenticated customer is entitled to dispense from the beverage dispenser (“the computer system performs at least one action selected from: ascertaining the number of times the unique identifier has been passed across the second scanner…. the computer system computes whether or not a rule of use, pre-programmed into the computer system, has been violated”; Para. [0012] and [0013]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Givens to include wherein the purchased beverage dispensing rule comprises: an authorized amount of purchased beverage the authenticated customer is entitled to dispense from the beverage dispenser because the amount of a beverage dispensed for a user can be controlled based on user’s purchased quantity thus preventing unauthorized use of a beverage dispenser.

Referring to claim 35.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
Givens discloses a beverage dispenser (beverage dispensing systems, Abstract), wherein the customer account comprises promotional (For example, server 234 may offer some theme packages as a complementary package (no financial compensation is required), Para. [0121]) a beverage allowance (remote device instructions may include instructions to limit the number of beverages of particular types that may be served to a unique user. For example, system 700 may direct dispenser 200 to provide a maximum of two beverages [beverage allowance], para 0117).

Referring to claims 36 and 39.  Givens discloses a beverage dispensing system (200; Figure 2), comprising: 
wherein the controller is configured to track beverage dispensed by the authenticated customer (“ascertaining the number of times the unique identifier has been passed across the second scanner… the computer system computes whether or not a rule of use, pre-programmed into the computer system, has been violated”.. Para. [0012] and [0013]) and 
update the beverage dispensing rule based on beverage dispensed by the authenticated customer (“controller 201 may query memory 215 for user application data 221 to determine a probability of whether the user is intoxicated 1002. User application data (hereafter “user data”) may contain information from which processor 202 may calculate a probability of intoxication, such as, for example, the number of alcoholic beverages ordered within a pre-determined time period... and/or historic order information such as, for example, how many drinks within a given time period this particular user has ordered in the past, para 0130; determine a probability of intoxication according to the pre-determined intoxication rules. If the intoxication rules are satisfied, beverage dispenser may prepare a beverage 1008. If the rules are not satisfied, the user has a status of “intoxicated.”, Para. [0132]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651